FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                           January 14, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 LEA ANN LAVIELLE, individually and
 on behalf of their minor children HL, AL,
 and DL; MICHAEL LAVIELLE,
 individually and on behalf of their minor
 children HL, AL and DL,

       Plaintiff Counter Defendants –
       Appellees,

 v.                                                         No. 18-6041
                                                     (D.C. No. 5:16-CV-01002-R)
 DANIEL BERTRAM ACOSTA,                                     (W.D. Okla.)

       Defendant Counterclaimant –
       Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before McHUGH, BALDOCK, and O’BRIEN, Circuit Judges.
                  _________________________________

      Daniel Bertram Acosta appeals from a jury verdict in favor of plaintiffs and

from the district court’s order denying his motion for a new trial. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                   BACKGROUND

       Acosta lived across the street from the plaintiffs in this action, Lea Ann and

Michael Lavielle and their three minor children, in a small, rural town in

southwestern Kansas. Plaintiffs alleged that for more than a decade, Acosta had

engaged in a pattern and practice of assaulting, battering, stalking, harassing,

threatening, intimidating, and verbally and physically abusing them. During that

time, plaintiffs obtained a protective order prohibiting Acosta from having any direct

or indirect contact with them. Acosta disregarded it and continued with this pattern

of behavior. Eventually, plaintiffs moved to Oklahoma to hide from Acosta and were

residents of Oklahoma at the time they filed their complaint. In their claim against

him, plaintiffs asserted Acosta had intentionally or recklessly engaged in extreme and

outrageous conduct (in both Kansas and Oklahoma) that caused them extreme and

severe mental distress. They sought damages and injunctive relief. Acosta filed a

variety of counterclaims against Michael and Lea Ann, one of which proceeded to a

jury trial.

       The jury found in favor of plaintiffs on their claim, which the court reduced to

a continuing tort of outrage under Kansas law, and against Acosta on his

counterclaim against Michael. The jury awarded $20,000 in compensatory damages

and $32,000 in punitive damages to each of the five Lavielles, and an additional

$40,000 in economic damages to Michael. The district court permanently enjoined

Acosta from contacting any of the plaintiffs in any manner; abusing, threatening,

injuring, assaulting, molesting, stalking, harassing, or interfering with any of them;

                                           2
damaging or injuring their property; placing them under surveillance; following

them; entering their property or directing any object or person to enter their property;

or directing any third party to do any of the acts prohibited by the court’s order. The

court also denied Acosta’s motion for a new trial, where he advanced a challenge

under Batson v. Kentucky, 476 U.S. 79 (1986), and argued that the damages awards

were, for various reasons, improper under Kansas law. Acosta appeals.

                                    DISCUSSION

      Acosta raises two intertwined issues on appeal: (1) there was insufficient

evidence to support the jury’s verdict and (2) the district court erred in denying his

motion for a new trial because the damages award was based on passion, prejudice,

and speculation and therefore should have shocked the judicial conscience. Both

arguments require considering the sufficiency of the evidence. 1 And when an

appellant challenges the sufficiency of the evidence, he must provide “the entire

relevant trial transcript.” 10th Cir. R. 10.2(A)(1)(a). But in his appendix, filed by

counsel, Acosta provides only sixty-five nonconsecutive pages of the 638-page trial

transcript and none of the 110 trial exhibits, even though he refers to some trial

exhibits in his brief. The transcript excerpts may have some relevance to Acosta’s

arguments, but without the full transcript and the relevant exhibits, we are unable to

determine whether the evidence presented to the jury was sufficient to support its

verdict or whether the district court erred in denying his motion for a new trial.


      1
        For purposes of our disposition, we overlook whether Acosta preserved his
“passion, prejudice, and speculation” argument for appellate consideration.
                                           3
       Plaintiffs pointed out these shortcomings in their response brief, but Acosta

filed no reply brief explaining, for example, why the excerpts he provided are the

only relevant portions of the transcript. Nor did he seek to supplement his appendix.

Plaintiffs filed their own appendix containing additional portions of the trial

transcript and some of the trial exhibits that, they claim, demonstrate there was

sufficient evidence to support the jury’s verdict. But plaintiffs, like this court, are

under no obligation to assist Acosta in overcoming the deficiencies in his appendix.

See Burnett v. Sw. Bell Tel., L.P., 555 F.3d 906, 910 (10th Cir. 2009) (“This Court is

not obligated to remedy these failures by counsel to designate an adequate record.”);

id. at 909 n.1 (recognizing that “an appellee has no parallel duty to produce an

appendix”); see also 10th Cir. R. 10.4(B) (“The court need not remedy any failure by

counsel to . . . prepare an adequate appendix.”); 10th Cir. R. 30.1(B)(3) (same).

Under the circumstances, we decline to assist Acosta and instead conclude that his

failure to provide the full trial transcript leaves us “unable to review [his]

insufficiency claims,” including his argument that the district court erred in denying

his motion for a new trial, and we “must therefore affirm.” Roberts v. Roadway

Express, Inc., 149 F.3d 1098, 1104 (10th Cir. 1998); see 10th Cir. R. 10.4(B) (“When

the party asserting an issue fails to provide a record or appendix sufficient for

considering that issue, the court may decline to consider it.”).




                                            4
      The judgment of the district court and its order denying Acosta’s motion for a

new trial are affirmed.


                                          Entered for the Court


                                          Bobby R. Baldock
                                          Circuit Judge




                                         5